I cannot agree with the majority opinion in this case for the reason that there is sufficient competent evidence disclosed by the testimony of the plaintiffs to justify the submission of this cause to the jury. The verdict of the jury and the judgment of the court rendered thereon should be sustained.
I respectfully submit the following pertinent facts based on the record in this case: For some 30 years the plaintiffs were the owners of an 80-acre tract of land in Noble county traversed by Black Bear creek. The Garber-Covington oil field was discovered about 1918 and is in close proximity and upstream from the farm in question. In 1925 a deeper oil field was discovered therein and the production therefrom greatly increased. With this new production of oil, salt water in large quantities was produced and as a result thereof Black Bear creek was polluted by large amounts of salt water and refuse. This *Page 674 
pollution greatly damaged the various farms traversed by Black Bear creek. In 1927 a suit was brought by the plaintiffs for permanent injury to their land. In 1929 a written contract of settlement was entered into covering a ten-year period, October 1, 1925 to October 1, 1935, for "all damages and injuries" to their land and personal property "that have accrued and may accrue from the date hereof." By the terms of this contract the plaintiffs settled in advance for any and all injuries to their land or personal property by reason of the pollution of the stream by a part of the defendants in this case and certain other parties named in said contract existent at the time of the making of the contract or that might occur by reason thereof up to October 1, 1935; whether any increased damage during said period should occur by reason of the existent pollution or an increase in pollution thereafter, but within the term of the contract and before October 1, 1935, would make no difference, and the plaintiffs could not again complain thereof. All damages existent to the land or personal property of the plaintiffs on October 1, 1935, were already paid for. However, the record in this case discloses that by 1930 the operators in the Garber-Covington field had learned how to control and dispose of salt water in a better manner than theretofore, and by reason of the use of new methods of control and disposal the pollution in said creek was continually diminished, so much so, in fact, that by 1935 the water in said creek was again usable a great part of the time; that the overflow land had begun to show signs of a return to normal productivity; that the vegetation along the creek banks was almost back to normal and the sloughing off of the creek banks had decreased in the meantime until it was negligible; that in 1934 and 1935 the Pollo oil field, between the Garber-Covington field and the farm in question, was discovered and developed; that in the late fall, around November 1, 1935, the pollution of said creek was again greatly increased by another influx of salt water again rendering the water unusable; that this new influx of pollution occurred after the expiration of the contract period; that the situation continued to the date of the trial in October, 1938; that there were several highwater overflows during this period, causing the water to back over various portions of the land involved; that the wheat planted on the overflow land did not mature; that the trees began to die in great numbers; that the vegetation along the creek banks died and the banks of the creek sloughed off in great quantities; that by reason of the new pollution, additional permanent damage resulted to the land; that 1935 and 1936 were dry years and water in the creek was very low and the extent of the pollution was obvious.
The testimony discloses the difference between the market value of the land just prior to the flood and at the time of the trial. The verdict of the jury was in the amount of $2,250, which is less than the amount sued for and less than the proof by the plaintiffs shows the damage to be. There is no contention herein that this amount is excessive. The court instructed the jury "the plaintiff must present his action within two years from the time it becomes obvious to a prudent person that the injury is a permanent one." Instructions Nos. 12, 13, and 14 properly instruct the jury as to the prior settlement and limited the plaintiffs in their recovery to distinct, additional, permanent damages inflicted upon said land after October 23, 1935. This brings the plaintiffs' recovery within the statutory limitations period and properly restricts them to recovery only for injuries inflicted wrongfully after the expiration of the period of settlement. Why did these parties enter into a ten-year contract? Simply because they anticipated further and additional injury by reason of pollution. They limited their anticipation and the obviousness of existing injuries to ten years.
The plaintiffs having shown an additional pollution resulting in additional permanent injuries to their land occurring after October 1, 1935, this case was *Page 675 
properly submitted to a jury for determination of the amount of injury flowing from said additional pollution. I, therefore, respectfully dissent.